Citation Nr: 9926518	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  93-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, 
California


THE ISSUE

Entitlement to the payment or reimbursement by the Department 
of Veterans Affairs (VA) of unauthorized medical expenses 
incurred at the San Bernardino County Medical Center (SBCMC) 
from July 1, 1992 to July 13, 1992.


WITNESS AT HEARING ON APPEAL

Appellant and the veteran's son


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


REMAND

The veteran had active duty from June 1942 to December 1945.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1996, on which occasion it was 
remanded for additional development.  Such development having 
not been completed, the Board cannot consider the case for 
appellate review at this time. 

Service connection has not been granted for any disorder.  
The veteran received treatment at the SBCMC from July 1, 1992 
to July 13, 1992.  Authorization of the medical care was 
denied after the fact because the veteran was not a patient 
at a VA medical facility in need of emergency care in order 
to qualify for authorization under 38 C.F.R. § 17.50b(3) and 
he did not meet any of the remaining criteria in 38 C.F.R. 
§ 17.50b for the authorization of medical care at non-VA 
facilities.  Payment of the medical expenses under the 
regulatory criteria for the payment of medical expenses that 
have not been previously authorized was denied because the 
treatment received was for a nonservice-connected disorder.  
38 C.F.R. § 17.80.  

The case was remanded because, at the time of the Board's 
review in March 1996, the claims file did not contain the 
supporting evidence used in making the aforementioned 
determinations.  To ensure completeness of the record, the 
case was remanded to the agency of original jurisdiction 
(AOJ), with the instruction that the AOJ obtain the veteran's 
Medical Administration Service folder and associate it with 
the claims folder; and that the claim be reviewed by the 
appropriate authority.  

The requested development was not completed.  Rather, a 
folder marked "Hospital Administration Records Folder" was 
sent back to the Board without the necessary, complete, and 
requested information.  The supporting evidence used in 
making the determinations of nonpayment are still not of 
record.

Specifically, in April 1996, on a Request for and/or Notice 
of Transfer of Veterans Records, VA Form 7216a, the San Diego 
RO requested that the Loma Linda Medical Center (VAMC) 
transfer the appeal hospital records file pursuant to the 
Board's pending remand.  On a September 1996, VA Form 7216a, 
the RO requested that the VAMC complete a certification for 
appeal for the Board remand.  

In an April 1998 Deferred Rating Decision, a notation was 
made indicating that this case was for fee basis review and 
that VAMC in Loma Linda had jurisdiction.  A request was made 
to send the claims file to "Fee Services Section" of the 
VAMC Loma Linda for action.  A temporary cover confirms that 
the requested action was done on May 5, 1998.  Therein, it 
was also noted that the records were returned to the RO on 
July 27, 1999, and that the VAMC Loma Linda was preparing a 
Statement of the Case and would send findings within the next 
90-120 days.  Such findings, if sent, were not forwarded to 
the Board on this appeal.

In a July 28, 1999 letter from the Coordinator of Fee Service 
at the VAMC in Loma Linda, to the San Diego RO, it was noted 
that the VAMC had reviewed this case in June 1998, and 
processed a Supplemental Statement of the Case (SSOC) on July 
2, 1998.  A copy of the SSOC had been sent to the veteran's 
estate.  It was also noted that the "tickler file" had been 
lost during an office move.  It was further noted that the 
VAMC had had no contact with the estate concerning the SSOC, 
and that findings were being sent to the board for their 
review and determination.  

A copy of the July 2, 1998 SSOC is of record, but no further 
findings are of record.  The Board must also mention that 
included in the chronological procedural history of the SSOC, 
was that the case had been reviewed in April 1998 by Dr. 
Heustis, Vice President for Medical Affairs, and that the 
original decision of November 10, 1993 was upheld on the 
grounds that the treatment received was not for an emergent 
condition.  The Board at this time has no record of an April 
1998 review by Dr. Heustis, no record of an original decision 
of November 10, 1993, or any other supporting evidence 
generated by the VAMC in their denial of the appellant's 
claim.  Of record is a key letter from Dr. Mudge of SBMC to 
the VAMC, dated February 16, 1993, wherein a history of the 
veteran's hospital course was provided in narrative form by 
Dr. Mudge. 

All and any other pertinent records seem to be missing from 
this claims folder at this time.  A letter written in July 
1992 by the veteran's son to the SBMC, is one of the only 
indicators of the specific contentions and alleged responses 
by VA in this case.  

To ensure completeness of the record, the case is remanded to 
the AOJ. 

1.  The Board requests that the AOJ 
complete the Hospital Administration 
Records Folder by sending the Board all 
of the originating documentation for this 
claim, and the supporting evidence 
therein.  In particular, the original 
denial by the VAMC of the veteran's 
claim, and the records and supporting 
evidence used in that decision should be 
obtained and associated with this file.  
The indicated review and decision of Dr. 
Heustis, and the records and supporting 
evidence used in his decision should be 
obtained and associated with this file.  
While the Board cannot specify the other 
exact documents that are missing, a 
prudent guess is that there are Reports 
of Contact between the RO and VAMC 
regarding this matter, and other forms of 
communication, such as notification 
letters to the veteran's estate of the 
denial, which are missing and should be 
obtained.  Very probative are letters 
between the VAMC and the SBMC that may 
exist, regarding the denial of payment in 
this matter.  Any and all of these 
records need to be obtained.  If 
unattainable, then detailed documentation 
of the efforts made to secure the records 
should be placed in this file.  

2.  After the development requested above 
has been completed to the extent 
possible, the claim should be reviewed by 
the appropriate authority.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant, and the 
veteran's estate, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The AOJ and the appellant are advised 
that the Board is obligated by law to 
ensure that the AOJ complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the AOJ 
is neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











